Per Curiam.
This is an appeal under Neb. Rev. Stat. § 77-510 (Reissue 1990) from the order of the Nebraska State Board of Equalization and Assessment denying the request of G.P. Express Airlines, Inc., an air carrier, for equalization of its centrally assessed property. The appellant has raised nearly identical assignments of error to those of the appellants in United Airlines, Inc. v. State Bd. of Equal., ante p. 400, 466 N.W.2d 83 (1991).
The issues in this appeal are disposed of by Natural Gas Pipeline Co. v. State Bd. of Equal., ante p. 357, 466 N.W.2d 461 (1991). In light of our decision in that case, the cause is remanded to the State Board of Equalization and Assessment for further proceedings consistent with our opinion in Natural Gas Pipeline Co., supra.
Reversed and remanded for
FURTHER PROCEEDINGS.